Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 7, 2014

                                       No. 04-14-00012-CV

                                          Burton KAHN,
                                            Appellant

                                                 v.

                            HELVETIA ASSET RECOVERY INC.,
                                       Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18355
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
Sitting:       Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice

        Appellee’s brief was due on April 16, 2014. On April 14, 2014, Appellant filed a notice
of bankruptcy, which results in a stay of appellate proceedings. See TEX. APP. P. 8.2 (“A
bankruptcy suspends the appeal and all periods in these rules from the date when the bankruptcy
petition is filed until the appellate court reinstates or severs the appeal in accordance with federal
law.”). On April 28, 2014, Appellant filed a motion to reinstate the appeal, and on April 29,
2014, Appellant filed an amended motion to reinstate. Attached to the motion is an order by the
bankruptcy court that allows this appellate proceeding to proceed. We GRANT the motion and
REINSTATE this appeal. Appellee’s brief is due May 27, 2014.

      Appellant has also filed a motion to consolidate this appeal with Appeal No. 04-14-
00258-CV. Appellant’s motion to consolidate is DENIED.

      Further, on April 28, 2014, Appellant filed a motion to stay the trial court proceedings
and an amended motion to stay the trial court proceedings. Appellant’s motion to stay is
DENIED.
                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court